DETAILED ACTION
This office action is a response to an application filed 06/23/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 11-14 of U.S. Patent No.11,102,774B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In reference to claim 1, 
Lu teaches a method for data transmission, comprising: receiving, by a terminal device, first control information sent by a network device (claim 7, paragraph 1 teaches this limitation); and 
determining, by the terminal device, transmission time of sidelink data according to the first control information (claim 7, paragraph 2 teaches this limitation).
In reference to claim 2, 
Lu teaches wherein determining, by the terminal device, the transmission time of the sidelink data according to the first control information comprises: determining, by the terminal device, the transmission time of the sidelink data according to first indication information carried in the first control information (claim 7, paragraph 4 teaches this limitation).
In reference to claim 3, 
Lu teaches wherein the first control information is downlink control information (DCI) or radio resource control (RRC) signaling (claim 8, paragraph 1 teaches this limitation).
In reference to claim 4, 
Lu teaches wherein the first indication information is used for indicating an offset value of a time unit relative to a specific boundary (claim 7, paragraph 3 teaches this limitation), and 
determining, by the terminal device, the transmission time of the sidelink data according to the first indication information carried in the first control information comprises: determining, by the terminal device, the transmission time of the sidelink data according to the specific boundary and the offset value (claim 7, paragraph 4 teaches this limitation).


In reference to claim 5, 
Lu teaches wherein the specific boundary is a boundary of a radio frame period (claim 9, paragraph 1 teaches this limitation).
In reference to claim 6, 
Lu teaches wherein determining, by the terminal device, the transmission time of the sidelink data according to the specific boundary and the offset value comprises: determining, by the terminal device, a first available sidelink time unit after n sidelink time units immediately following the specific boundary as the transmission time of the sidelink data, wherein the n is the offset value (claim 11, paragraph 1 teaches this limitation).
In reference to claim 10, 
Lu teaches wherein the time unit is a subframe or a time slot (claim 12, paragraph 1 teaches this limitation).
In reference to claim 11, 
Lu teaches a terminal device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to control the terminal device to: receive first control information sent by a network device; and determine transmission time of sidelink data according to the first control information (claim 13,paragraph 1 teaches this limitation).
In reference to claim 12, 
Lu teaches wherein the processor is configured to control the terminal device to: determine the transmission time of the sidelink data according to first indication information carried in the first control information (claim 7, paragraph 4 teaches this limitation).
In reference to claim 13, 
Lu teaches wherein the first control information is downlink control information (DCI) or radio resource control (RRC) signaling (claim 8, paragraph 1 teaches this limitation).
In reference to claim 14, 
Lu teaches wherein the first indication information is used for indicating an offset value of a time unit relative to a specific boundary (claim 7, paragraph 3 teaches this limitation), and 
the processor is further configured to control the terminal device to: determine the transmission time of the sidelink data according to the specific boundary and the offset value (claim 7, paragraph 4 teaches this limitation).
In reference to claim 15, 
Lu teaches wherein the specific boundary is a boundary of a radio frame period (claim 9, paragraph 1 teaches this limitation).
In reference to claim 16, 
Lu teaches wherein the processor is further configured to control the terminal device to: determine a first available sidelink time unit after n sidelink time units immediately following the specific boundary as the transmission time of the sidelink data, wherein the n is the offset value (claim 11, paragraph 1 teaches this limitation).
In reference to claim 20, 
Lu teaches a non-transitory computer readable storage medium storing a computer program, wherein the computer program enables a computer to perform the method according to claim 1 (claim 14, paragraph 1 teaches this limitation).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Kim et al. (hereinafter, “Kim”; 20190174530). 
In response to claim 1, 
Kim teaches a method for data transmission, comprising: receiving, by a terminal device, first control information sent by a network device (paragraph 250,  eNB is equated to a network device, transmitting by an eNB is equated to receiving by a UE or a terminal, scheduling is equated to first control information,); and
 determining, by the terminal device, transmission time of sidelink data according to the first control information (paragraph 252, decoding control information is read as determining by the terminal, sidelink data transmission is interpreted as transmitting sidelink data according to the schedule or first control information).
In response to claims 2 and 12,  
Kim teaches wherein determining, by the terminal device, the transmission time of the sidelink data according to the first control information comprises: determining, by the terminal device, the transmission time of the sidelink data according to first indication information carried in the first control information (paragraph 250, DCI is equated to the first indication information and first control information, scheduling is read as transmission time of the sidelink data, paragraph 252, decoding control information is read as determining DCI or first control information for scheduling or transmission time of the sidelink data according to first indication information).
In response to claim 3, 13,
Kim teaches wherein the first control information is downlink control information (DCI) or radio resource control (RRC) signaling (paragraph 250, DCI is equated to DCI).
In response to claim 11, 
Kim teaches a terminal device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to control the terminal device to (paragraph 161 teaches this limitation): 
receive first control information sent by a network device; and determine transmission time of sidelink data according to the first control information (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
In response to claim 20, 
Kim teaches a non-transitory computer readable storage medium storing a computer program, wherein the computer program enables a computer to perform the method according to claim 1 (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-19 are rejected under 35 U.S.C 103 (a) as being unpatentable over by Kim et al. (hereinafter, “Kim”; 20190174530) in view of BALDEMAIR et al. (hereinafter, “BALDEMAIR”; 20200374031).
In reference to claims 7 and 17,
Kim does not teach explicitly about the method of claims 7 and 17.
BALDEMAIR teaches further comprising: determining, by the terminal device, the transmission time of the sidelink data according to first subcarrier spacing and second subcarrier spacing (paragraph 59, scheduling DCI is equated to transmission time, (SL configuration) sidelink configuration is read as sidelink data transmission, BWPs is equated to multiple subcarrier spacing or first and second subcarrier, configuring BWPs by an UE and having BWP associate with CORESET with DCI scheduling  is interpreted as determining BWPs or subcarrier spacing according to scheduled DCI); 
wherein the first subcarrier spacing is subcarrier spacing of a carrier or a bandwidth part (BWP) in which the first control information is (paragraph 59, BWPs is read as having multiple BWPs or having a first subcarrier spacing, DCI is equated to first control information, configuring BWPs by an UE and having BWP associate with CORESET with DCI scheduling  is interpreted as uisng a BWP fir DCI or fist control information), and the second subcarrier spacing is subcarrier spacing of a carrier, a BWP or a resource pool in which the sideink data is (paragraph 59, BWPs is read as having multiple BWPs or having a second subcarrier spacing, SL configuration is read as sidelink data transmission, configuring one or more BWPs for sidelink configuration teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM to use determining, by the terminal device, the transmission time of the sidelink data according to first subcarrier spacing and second subcarrier spacing , wherein the first subcarrier spacing is subcarrier spacing of a carrier or a bandwidth part (BWP) in which the first control information and the second subcarrier spacing is subcarrier spacing of a carrier, a BWP or a resource pool in which the sideink data as taught by BALDEMAIR because it would allow flexibility by avoiding signaling overhead, which intended for good performance for 5G communication.
In reference to claims 8 and 18, 
Kim does not teach explicitly about the method of claims 8 and 18,
BALDEMAIR teaches further comprising: acquiring, by the terminal device, first configuration information (paragraph 58, one or more DCI is read as a first control information, paragraph 59, configuring is equated to acquiring, configuring one or more BWPs and having BWP association with CORESET for scheduling DCI is interpreted as acquiring DCI), and determining the first subcarrier spacing according to the first configuration information (paragraph 59, indication of a set of frequency domain is equated to first configuration information, configuring is also equated to determining, BWPs is read as using multiple subcarrier spacing or a first subcarrier spacing); 
acquiring, by the terminal device, second configuration information (paragraph 58, one or more DCI is read as a first control information, paragraph 59, configuring is equated to acquiring, configuring one or more BWPs and having BWP association with CORESET for scheduling DCI is interpreted as acquiring DCI), and determining the second subcarrier spacing according to the second configuration information (paragraph 59, indication of a set of frequency domain is equated to a second  configuration information, configuring is also equated to determining, BWPs is read as using multiple subcarrier spacing or a first subcarrier spacing).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM to acquire by the terminal device, first configuration information, and determining the first subcarrier spacing according to the first configuration information, acquiring, by the terminal device, second configuration information, and determining the second subcarrier spacing according to the second configuration information as taught by BALDEMAIR because it would allow flexibility by avoiding signaling overhead, which intended for good performance for 5G communication.
In reference to claims 9 and 19,
Kim does not teach explicitly about the method of claims 9 and 19, 
BALDEMAIR teaches wherein the first configuration information is information configured by a network or pre-configured; or, the second configuration information is information configured by a network or pre-configured (paragraph 58, network node is equated network, one or more DCI is equated to first or second configuration information, paragraph 59, scheduling DCI with each BWP associated with CORESET is read as configuring DCI by the network node).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM for a first configuration information is information configured by a network or pre-configured; or, the second configuration information is information configured by a network or pre-configured as taught by BALDEMAIR because it would allow flexibility by avoiding signaling overhead, which intended for good performance for 5G communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190174530……………………paragraphs 250-252.
20200374031…………………….paragraph 58-59 and 161.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466